RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0553-19T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

R.B.,

     Defendant-Appellant.
_______________________

                   Submitted December 9, 2020 – Decided January 25, 2021

                   Before Judges Ostrer and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Atlantic County,
                   Docket No. FO-01-0164-19.

                   Neil Law, attorneys for appellant (Durann A. Neil, on
                   the brief).

                   Damon G. Tyner, Atlantic County Prosecutor, attorney
                   for respondent (Mario C. Formica, Deputy First
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Following a bench trial on August 26, 2019, Judge Susan F. Maven found

defendant R.B.1 guilty of the disorderly persons offense of contempt, N.J.S.A.

2C:29-9(b)(2), and the petty disorderly persons offense of harassment, N.J.S.A.

2C:33-4(a). We affirm.

      The trial evidence reveals defendant was in an intimate relationship for

nearly a year with C.H.     The couple ended their romantic relationship in

December 2018 but continued living together as roommates in separate

bedrooms. On February 6, 2019, C.H. obtained a temporary restraining order

(TRO) against defendant.

      At approximately 3:00 p.m. on February 8, 2019, a police officer escorted

defendant back to the apartment he previously shared with C.H., so defendant

could retrieve his personal belongings. C.H. testified she normally would leave

for work around 3:05 p.m., and defendant was aware of her schedule. C.H.

estimated defendant and his police escort left her apartment around 3:20 p.m.

Although she believed she was late for work, C.H. testified that as she drove to

work on February 8, she realized she left her sweater behind at the apartment.

Therefore, she returned to her apartment to retrieve her sweater. According to



1
   We use initials to refer to defendant and the victim to shield the victim's
identity. R. 1:38-3(c)(12).
                                                                        A-0553-19T3
                                       2
her testimony, she entered her home, recovered her sweater, and "was getting

ready to get back in [her] car when [R.B.] pulled up again and proceeded to say,

'I'm only getting started if you think this is over with,' and saying a bunch of

other things, just being mean and hateful." No police escort was with defendant

when he returned to C.H.'s residence.

      C.H. immediately left the scene and drove to work. After she finished her

shift, C.H. filed a report with the police, detailing defendant's violation of the

TRO. Subsequently, the trial court dismissed the TRO for lack of proofs,2 but

the State pursued a complaint against defendant for contempt and harassment ,

based on the February 8 incident.

      Defendant's trial occurred on August 26, 2019.3 C.H. was the only witness

to testify at the hearing. During cross-examination, defense counsel attempted

to impeach C.H. by focusing on the time she purportedly left her apartment on

the date of the incident, and the time she arrived at her place of employment.


2
  Following another incident between the parties, C.H. obtained a TRO against
defendant on February 24, 2019. On March 13, 2019, the trial court granted
C.H. a final restraining order (FRO).
3
  During the trial, Judge Maven agreed to address not only the alleged violation
of the February 6, 2019 TRO, but also an alleged violation of the March 13,
2019 FRO. Judge Maven found defendant not guilty of violating the March 13,
2019 FRO, so we confine our comments to that portion of the trial involving the
February 8 incident.
                                                                          A-0553-19T3
                                        3
C.H. could only approximate when she left for work on February 8, and more

than once, testified she could not remember when she "clocked in" to work later

that day. As he continued his cross-examination, defense counsel marked for

identification a computer-aided dispatch (CAD) summary from February 8,

2019 from the Atlantic City Police Department.          The State objected to its

admissibility, arguing C.H. "isn't the appropriate witness to be introducing the

CAD."    Judge Maven allowed defense counsel to pursue additional cross-

examination regarding the timing of the events on February 8.

      Defense counsel next referred to a February 8, 2019 timesheet from C.H.'s

place of employment. Again, the prosecutor objected to the admissibility of the

document, and advised the court that neither the CAD nor C.H.'s timesheet was

provided to the State prior to trial. Additionally, C.H. testified she had not

authorized the release of her employment records.

      In barring the admission of the CAD, the judge stated:

            if you had an officer here to testify about the CAD
            report, they would be able to testify about the accuracy
            of the input by someone who's back at the office
            inputting in whatever is being told. So, you know, I
            don't know how reliable it is to say that the times on
            those CAD reports are the exact time that the officer did
            things. It could be the time that the . . . dispatcher . . .
            typed it in, because . . . that's a person that does that.



                                                                           A-0553-19T3
                                         4
      In response, defense counsel acknowledged he did not have an officer

present. The following exchange ensued:

            The Court: Well, all you're going to have then is her time frame as
            to her estimate as to when she left the house.

            Defense counsel: That's all I need.

            The Court: Okay, well, that's what you have.

      Defendant did not attempt to introduce C.H.'s timesheet in evidence.

Furthermore, he did not seek an adjournment to secure any witnesses who could

lay the foundation for the admissibility of either the timesheet or the CAD. At

the conclusion of trial, Judge Maven credited C.H.'s testimony and found

defendant guilty of contempt for violating the February 6, 2019 TRO; the judge

also found him guilty of harassment.

      For the first time on appeal, defendant argues his "due process and rights

to a fair trial protected under the Sixth and Fourteenth Amendments to the

United States Constitution were violated by the court barring the introduction of

exculpatory evidence." We disagree.

      Generally, "[e]videntiary decisions are reviewed under the abuse of

discretion standard because . . . the decision to admit or exclude evidence is one

firmly entrusted to the trial court's discretion." Est. of Hanges v. Metro. Prop.

& Cas. Ins. Co., 202 N.J. 369, 383-84 (2010) (citing Green v. N.J. Mfrs. Ins.

                                                                          A-0553-19T3
                                        5
Co., 160 N.J. 480, 492 (1999)). "And, as with like determinations also entrusted

to the sound discretion of the trial court, 'a reviewing court should uphold the

. . . findings undergirding the trial court's decision if they are supported by

adequate, substantial and credible evidence on the record.'" Id. at 384 (quoting

MacKinnon v. MacKinnon, 191 N.J. 240, 253-54 (2007)).

      "Generally, a police report is admissible as a record of a regularly

conducted activity, commonly known as a business record, N.J.R.E. 803(c)(6),

and as a public record, N.J.R.E. 803(c)(8)." Manata v. Pereira, 436 N.J. Super.

330, 345 (App. Div. 2014).

            A police report may be admissible to prove the fact that
            certain statements were made to an officer, but, absent
            another hearsay exception, not the truth of those
            statements . . . . However, to secure its receipt into
            evidence, the proponent is required to present a
            custodian of records, if not the particular officer who
            prepared the report.

            [Id. at 345-46.]

      Here, it is uncontroverted defense counsel produced no witness who could

testify about the preparation or veracity of the CAD. Additionally, he attempted

to elicit such testimony through an improper witness, namely, C.H. Since it was

unclear whether the CAD was prepared in accordance with regular practice,




                                                                        A-0553-19T3
                                       6
Judge Maven could not confirm the reliability or trustworthiness of the contents

of the CAD and properly barred the proffered material.

      Regarding C.H.'s timesheet, it is well established that a trial court "retains

the power to bar a business record if 'the sources of information or the method,

purpose or circumstances of preparation indicate that it is not trustworthy.'" Id.

at 346 (citing N.J.R.E. 803(c)(6)).       Even if we assume defense counsel

legitimately procured C.H.'s timesheet, as assumption which cannot be gleaned

from the record, it is evident defense counsel failed to produce a witness who

could lay the proper foundation for C.H.'s timesheet to be admissible as a

business record. He could not rely on C.H.'s testimony for the admission of the

timesheet, as she stated multiple times during cross-examination that she could

not recall when she clocked in at her job on February 8, 2019.

      "Cross-examination relating to a witness's credibility need not be based

on evidence adduced at trial." State v. Martini, 131 N.J. 176, 255 (1993),

overruled on other grounds, by State v. Fortin, 178 N.J. 540 (2004). However,

a question posed during cross-examination is inappropriate where "no facts

concerning the event on which the question was based were in evidence and the

[questioner] made no proffer indicating his ability to prove the occurrence."

State v. Rose, 112 N.J. 454, 500 (1988). Stated differently,


                                                                            A-0553-19T3
                                         7
            "[i]t is improper 'under the guise of "artful cross-
            examination," to tell the [fact-finder] the substance of
            inadmissible evidence.'" United States v. Sanchez, 176
            F.3d 1214, 1222 (9th Cir. 1999) (quoting United States
            v. Hall, 989 F.2d 711, 716 (4th Cir. 1993)) . . . . "The
            reason for this rule is that the question of the cross-
            examiner is not evidence and yet suggests the existence
            of evidence . . . which is not properly before the [fact-
            finder.]" State v. Spencer, 319 N.J. Super. 284, 305
            (App. Div. 1999).

            [Manata, 436 N.J. Super. at 348.]

      Given these principles and our deferential standard of review, we are

persuaded Judge Maven did not abuse her discretion in barring defense counsel

from introducing either the CAD or C.H.'s timesheet in evidence.

      To the extent we have not addressed defendant's remaining contentions,

we are satisfied they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                        A-0553-19T3
                                       8